DETAILED ACTION

Allowable Subject Matter
Claims 1-5, 10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 1, 10 and 13, namely:

a reference image generation apparatus that generates data of a reference image to be used to generate a display image when a space including an object of a display target is viewed from any point of view, 
the reference image representing a picture when the space is viewed from a predetermined reference point of view, comprising: 
a space construction unit configured to displace the object in the space in accordance with information that defines displacement of the object; 
a reference point-of-view setting unit configured to place the reference point of view in the space and displace the reference point of view in response to the displacement of the object; and 
a reference image data generation unit configured to generate and output the reference image at a predetermined frame rate in a field of view corresponding to the reference point of view, as recited in claim 1 and similarly in claims 10 and 13.



WO 00/75873: teaches an example of rendering large schools of fish, as a plurality of identical objects (page 3).  To do so, a plurality of texture images of a single object from different viewpoints is generated, and selecting a texture image depending on the direction to be plotted when rendering is performed (page 3). The instant reference also teaches variations in rendering processes (i.e. a simpler process can be used in some instances), which can be based on preset criteria (pages 4-5). 
U.S. Patent Application Publication No. 2013/0321593: teaches view frustrum culling, whereby only the 3D geometry and texture (e.g. RGB) data necessary for a specific viewpoint is sent from a server, to a client device, for rendering. (Abstract).  Geometric and texture data can be rendered/generated in advance and stored for a scene.  At a later time, only what is necessary is retrieved for rendering, depending on the specific viewpoint (see Figs. 2-3). 

.	However, the above references, even if combined with other references of record, would not have rendered obvious the specific combination of features/functions as recited in Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613